DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that because Iwaki stores image data when performing image processing that “Iwaki is not operating on the electronic image signal coming from the sensor system but on stored image data” and concludes that these “are not equivalent methods” (see pages 5 and 6 of Remarks).  However, the Examiner respectfully disagrees.  First, the Examiner notes that Applicant’s Remarks fail to provide any indication of where support for the amended limitation can be found.  Second, per Applicant’s Remarks, Iwaki’s stored image which is processed is from image sensing device 2 (see page 5 of Remarks “the “image sensing device 2 converts the object image into an electronic signal and transfers it as digital image data to MPU 3”).  Therefore, it is clear that the image data which is processed is from the image sensing device 2.  Therefore, even if Iwaki does not process the image data without first storing the image data in memory, it is clear that the processed image data is “from the sensor system” as required by claim 1.  Furthermore, Applicant’s Specification is silent as to what constitutes “evaluation electronics” other than they are “adapted to analyze the electronic image signal and to output resulting environmental information” (see paragraph 50 of the Specification as filed).  Therefore, Iwaki’s MPU3 and memory could together be interpreted as  the claimed “evaluation electronics” since Applicant’s Specification as filed does not limit the definition of evaluation electronics to exclude a processor and memory working together.
In view of the foregoing, the Examiner is not persuaded and claim 1 stands rejected as further detailed below.
Applicant argues that the remaining claims are allowable for reasons similar to those addressed above (see pages 6 and 7 of Remarks).  Therefore, Applicant’s repetition of said arguments are not persuasive for the reasons stated above.
Applicant argues that claim 15 is similar in scope to claim 1 and allowable for the same reasons (see page 6 of Remarks).  However, the Examiner notes that claim 15 was not amended and therefore Applicant’s arguments with respect to claim 15 are not persuasive since they are directed to features not claimed in claim 15.
In view of the foregoing, the claims stand rejected as further detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luxem et al. (German Patent Publication 10-2017-125686), hereinafter referenced as Luxem, in view of Iwaki et al. (United States Patent Application Publication 2003/0197780), hereinafter referenced as Iwaki, and further in view of Templeton et al. (United States Patent Application Publication 2016/0274589), and hereinafter referenced as Templeton.  All text citations for Luxem refer to the machine translation provided by the Applicant on 9 June 2020.
Regarding claim 1, Luxem discloses an imaging system for time-of-flight depth sensing applications, comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figures, 1, 4 and 5 exhibit lens system 10 which a field of view of 360 degrees as disclosed at paragraph 32); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 1 exhibits image sensor 4 as disclosed at paragraph 57); and an evaluation electronics, adapted to analyze the electronic image signal from the sensor system and to output resulting environmental information (figure 1 exhibits evaluation unit 6 which outputs information about obstacles in the environment based on an analysis of the image output by the image sensor as disclosed at paragraph 57).  However, Luxem fails to disclose wherein the evaluation electronics is adapted to correct optical distortions in the electronic image signal and to output undistorted image information using predefined lens system data; and wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Iwaki is a similar or analogous system to the claimed invention as evidenced Iwaki teaches a wide field of view imaging device wherein the motivation of improving image quality would have prompted a predictable variation of Luxem by applying Iwaki’s known principal of correcting optical distortions in the image signal and to output undistorted image information using predefined lens system data (figure 4 exhibits expansion unit 15 which corrects vertical distortions as disclosed at paragraph 22; the correction coordinate data table which is used in the distortion correction as discussed at paragraph 66 is interpreted as the “predefined lens system data” as it is defined prior to the distortion correction which is carried out by the expansion unit).
In view of the motivations such as improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Luxem.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Luxem in view of Iwaki fails to disclose wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Luxem teaches a system in which the zenithal angle is greater than 0 degrees (figure 4 exhibits wherein the zenith angle is limited to delta/2).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees).  Because both Luxem and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Luxem in view of in view of Iwaki and further in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Luxem discloses wherein the lens system is a catadioptric lens system (paragraph 59 teaches that the lens is catadioptric).
Regarding claim 12 Luxem in view of in view of Iwaki and further in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Templeton discloses wherein the field of view comprises zenithal angles between 80 and 100 degrees, between 60 and 90 degrees or between 90 and 120 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees to 110 degrees which includes angles in each of the claimed ranges).
Regarding claim 13, Luxem in view of in view of Iwaki and further in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Luxem discloses wherein the sensor system is combined with an emitter array (figure 1 exhibits wherein the sensor system includes an emitter array comprising emitters 2 as disclosed at paragraph 57).
Regarding claim 14, Luxem in view of in view of Iwaki and further in view of Templeton discloses everything claimed as applied above (see claim 13), in addition, Luxem discloses wherein the sensor system and the emitter array forming a coherent transceiver (paragraph 63 teaches relying on phase measurement thereby providing a coherent transceiver).
Regarding claim 15, Luxem discloses a collision avoidance system comprising an imaging system imaging system for time-of- flight depth sensing applications, the imaging system comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figures, 1, 4 and 5 exhibit lens system 10 which a field of view of 360 degrees as disclosed at paragraph 32); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 1 exhibits image sensor 4 as disclosed at paragraph 57); and an evaluation electronics, adapted to analyze the electronic image signal and to output resulting environmental information (figure 1 exhibits evaluation unit 6 which outputs information about obstacles in the environment as disclosed at paragraph 57).  However, Luxem fails to disclose wherein the evaluation electronics is adapted to correct optical distortions in the image signal and to output undistorted image information using predefined lens system data; and wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Iwaki is a similar or analogous system to the claimed invention as evidenced Iwaki teaches a wide field of view imaging device wherein the motivation of improving image quality would have prompted a predictable variation of Luxem by applying Iwaki’s known principal of correcting optical distortions in the image signal and to output undistorted image information using predefined lens system data (figure 4 exhibits expansion unit 15 which corrects vertical distortions as disclosed at paragraph 22; the correction coordinate data table which is used in the distortion correction as discussed at paragraph 66 is interpreted as the “predefined lens system data” as it is defined prior to the distortion correction which is carried out by the expansion unit).
In view of the motivations such as improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Luxem.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Luxem in view of Iwaki fails to disclose wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Luxem teaches a system in which the zenithal angle is greater than 0 degrees (figure 4 exhibits wherein the zenith angle is limited to delta/2).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees.  Because both Luxem and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Luxem in view of Iwaki in view of Templeton and further in view of Wallerstein et al. (United States Patent Application Publication 2002/0012059), hereinafter referenced as Wallerstein.
Regarding claim 11, Luxem in view of Iwaki and further in view of Templeton discloses everything claimed as applied above (see claim 1), however, Luxem fails to disclose wherein a detection of the central region of the image is omitted by the sensor system.
Wallerstein is a similar or analogous system to the claimed invention as evidenced Wallerstein teaches a wide field of view imaging device wherein the motivation of capturing a high resolution 360 degree image would have prompted a predictable variation of Luxem by applying Wallerstein’s known principal of correcting optical distortions in the image signal and to output undistorted image information (figure 8B exhibits wherein a panoramic image is provided in a ring around a central portion of array 40 such that a signal is not detected by the central region of the image as disclosed at paragraph 68).
In view of the motivations such capturing a high resolution 360 degree image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Luxem.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Luxem in view of in view of Iwaki in view of Templeton and further in view of Tanaka (United States Patent Application Publication 2016/0063710).
Regarding claim 17, Luxem in view of Iwaki and further in view of Templeton discloses everything claimed as applied above (see claim 1), however, Luxem fails to disclose wherein the environmental information includes an object identifier and a numerical value for a distance from a reference point to the recognized object.
Tanaka is a similar or analogous system to the claimed invention as evidenced Tanaka teaches a vehicle which detects environmental information wherein the motivation of accurately tracking objecting in an environment even when said objects move would have prompted a predictable variation of Luxem by applying Tanaka’s known principal of generating environmental information that includes an object identifier and a numerical value for a distance from a reference point to the recognized object (figure 7 exhibits wherein identification information and position information are stored in a storage unit as disclosed at paragraph 56).
In view of the motivations such as accurately tracking objecting in an environment even when said objects move one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Luxem.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 1, 5, 6, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (United States Patent Application Publication 2016/0188985), hereinafter referenced as Kim, in view of Templeton in view of Luxem and further in view of Iwaki.
Regarding claim 1, Kim discloses an imaging system for time-of-flight depth sensing applications, comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figure 9 exhibits a lens system 40 as disclosed at paragraph 93; paragraph 26 teaches that the field of view is about 120 degrees which anticipates a range including angles about 120 degrees which are larger than 120 degrees); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 8 exhibits image sensor 53 as disclosed at paragraph 107); and an evaluation electronics, adapted to analyze the electronic image signal from the sensor and to output resulting environmental information (figure 2 exhibits obstacle detecting unit 10 which outputs information about obstacles in the environment based on an analysis of the image signal as disclosed at paragraph 73).  However, Kim fails to disclose that the depth sensing is time of flight wherein the evaluation electronics is adapted to correct optical distortions in the electronic image signal and to output undistorted image information using predefined lens system data; and wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Kim teaches a system in which the zenithal angle is approximately 50 degrees (paragraph 126 teaches that the field of view starts at 40 degrees, therefore the zenithal angle is 50 degrees).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees.  Because both Kim and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Kim teaches using the image sensing apparatus for depth sensing.  Kim fails to disclose that the depth sensing is time of flight.  Luxem teaches using time of flight in a panoramic system for depth sensing and object detection (paragraph 57 teaches performing time of flight evaluations for object detection).  Because both Kim and Luxem teach methods of performing depth sensing, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of detecting obstacles.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Iwaki is a similar or analogous system to the claimed invention as evidenced Iwaki teaches a wide field of view imaging device wherein the motivation of improving image quality would have prompted a predictable variation of Kim by applying Iwaki’s known principal of correcting optical distortions in the image signal and to output undistorted image information using predefined lens system data (figure 4 exhibits expansion unit 15 which corrects vertical distortions as disclosed at paragraph 22; the correction coordinate data table which is used in the distortion correction as discussed at paragraph 66 is interpreted as the “predefined lens system data” as it is defined prior to the distortion correction which is carried out by the expansion unit).
In view of the motivations such as improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kim.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the central region of the entrance aperture of the lens system is covered by a blind (figures 14B and 15B exhibits wherein the central area is covered by mask 47 as disclosed at paragraph 129) and at least a single region other than the central region is covered by a blind (figures 14B and 15B exhibits wherein a single region other than the central region is covered by a blind, wherein said area corresponds to the covered areas which are outside of the innermost central circle in each of the figures and as disclosed at paragraph 129), wherein selection of the at least single region is flexible (figures 14B and 15B exhibit wherein selection of the at least single region of the blind is flexible based on placement of the light source as disclosed at paragraphs 125 and 127).
Regarding claim 6, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the lens system is a catadioptric lens system (paragraph 92 teaches that the lens is catadioptric).
Regarding claim 8, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the first lens of the lens system is a complex freeform lens element in which object rays are reflected by two total internal reflections (figure 9 exhibits wherein the lens has two internal reflections as disclosed at paragraph 93).
Regarding claim 13, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the sensor system is combined with an emitter array (figure 2 exhibits wherein the sensor system includes emitters 71 and 72).
Regarding claim 15, Kim discloses a collision avoidance system comprising an imaging system imaging system for depth sensing applications, the imaging system comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figure 9 exhibits a lens system 40 as disclosed at paragraph 93; paragraph 26 teaches that the field of view is about 120 degrees which anticipates a range including angles about 120 degrees which are larger than 120 degrees); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 8 exhibits image sensor 53 as disclosed at paragraph 107); and an evaluation electronics, adapted to analyze the electronic image signal and to output resulting environmental information (figure 2 exhibits obstacle detecting unit 10 which outputs information about obstacles in the environment as disclosed at paragraph 73).  However, Kim fails to disclose that the depth sensing is time of flight wherein the evaluation electronics is adapted to correct optical distortions in the image signal and to output undistorted image information using predefined lens system data; and wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Kim teaches a system in which the zenithal angle is approximately 50 degrees (paragraph 126 teaches that the field of view starts at 40 degrees, therefore the zenithal angle is 50 degrees).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees.  Because both Kim and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Kim teaches using the image sensing apparatus for depth sensing.  Kim fails to disclose that the depth sensing is time of flight.  Luxem teaches using time of flight in a panoramic system for depth sensing and object detection (paragraph 57 teaches performing time of flight evaluations for object detection).  Because both Kim and Luxem teach methods of performing depth sensing, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of detecting obstacles.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Iwaki is a similar or analogous system to the claimed invention as evidenced Iwaki teaches a wide field of view imaging device wherein the motivation of improving image quality would have prompted a predictable variation of Luxem by applying Iwaki’s known principal of correcting optical distortions in the image signal and to output undistorted image information using predefined lens system data (figure 4 exhibits expansion unit 15 which corrects vertical distortions as disclosed at paragraph 22; the correction coordinate data table which is used in the distortion correction as discussed at paragraph 66 is interpreted as the “predefined lens system data” as it is defined prior to the distortion correction which is carried out by the expansion unit).
In view of the motivations such as improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Luxem.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Templeton in view of Luxem in view of Iwaki and further in view of Kozko et al. (United States Patent 9,854,164), hereinafter referenced as Kozko.
Regarding claim 3, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the lens system is a panomorph lens system using panomorph distortion as a design parameter for increasing the magnification of zenithal angles in the field of view compared to zenithal angles outside the field of view.
Kim teaches use of a catadioptric lens system (paragraph 92 teaches that the lens is catadioptric).  Kozko teaches use of a panomorph lens system using panomorph distortion as a design parameter for increasing the magnification of zenithal angles in the field of view compared to zenithal angles outside the field of view (column 11 lines 1-24 teach using a panomorph lens system in which resolution in a desired zone is increased relative to other zones as a design parameter).  Because both Kim and Lang teach camera systems for vehicles it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of capturing images having a wide field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Templeton in view of Luxem in view of Iwaki and further in view of Lang et al. (United States Patent Application Publication 2018/0307009), hereinafter referenced as Lang.
Regarding claim 4, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the lens system is an anamorphic lens system adapted to change the aspect ratio of the image in the image plane.
Kim teaches use of a catadioptric lens system (paragraph 92 teaches that the lens is catadioptric).  Lang teaches use of an anamorphic lens system adapted to change the aspect ratio of the image in the image plane (paragraph 84 teaches using an anamorphic lens which is not rotationally symmetric and will therefore change the aspect ratio of the image in the image plane as disclosed at paragraph 84).  Because both Kim and Lang teach camera systems for vehicles it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the 1predictable result of capturing images having a wide field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the lens system comprises plastic lenses, glass lenses or a combination thereof.
Lang is a similar or analogous system to the claimed invention as evidenced Lang teaches an imaging system wherein the motivation of forming lenses from known lens materials would have prompted a predictable variation of Kim by applying Lang’s known principal of forming lenses of glass (paragraph 83 teaches forming lenses from glass).
In view of the motivations such as forming lenses from known lens materials one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kim.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Templeton in view of Luxem in view of Iwaki and further in view of Trubko et al. (United States Patent Application Publication 2016/0077315), hereinafter referenced as Trubko.
Regarding claim 7, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the first lens of the lens system is a biconcave lens element (figure 7 exhibits wherein the first lens element 40 is a biconcave lens element).  However, Kim fails to disclose wherein the lens is a biconcave lens element in which object rays are reflected by a single total internal reflection.
Kim teaches a catadioptric lens system in which the first lens is a biconcave lens element in which object rays are reflected by total internal reflections (figure 9 exhibits wherein there are two internal reflections in lens element 40.  Trubko teaches a catadioptric lens system in which the first lens is a biconcave lens element in which object rays are reflected by total internal reflections (figure 24 exhibits wherein the lens 14 is a biconcave lens with single internal reflection).  Because both Kim and Trubko teach catadioptric lens system in which the first lens is a biconcave lens element it would have been obvious to a person having ordinary skill in the art to substitute a biconcave lens having a single internal reflect for a biconcave lens having two internal reflections to achieve the predictable result of obtaining a wide field of view image.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 18, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the lens system is optimized to provide diffraction-limited imaging for all imaging points in the angles of view.
Trubko is a similar or analogous system to the claimed invention as evidenced Trubko teaches an optical system wherein the motivation of reducing aberrations in an image thereby improving image quality would have prompted a predictable variation of Kim by applying Trubko’s known principal of optimizing the lens system to provide diffraction-limited imaging for all imaging points in the angles of view (figure 26 exhibits an optical system with diffractive limited image quality as disclosed at paragraph 88).
In view of the motivations such as reducing aberrations in an image thereby improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kim.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Templeton in view of Luxem in view of Iwaki and further in view of Driscoll Jr. et al. (United States Patent Application Publication 2003/0193607), hereinafter referenced as Driscoll Jr.
Regarding claim 10, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the sensor system comprises at least a single 2D sensor, at least a single 1D sensor or a combination thereof (figure 8 exhibits image sensor 53 as disclosed at paragraph 107).  However, Kim fails to disclose wherein such a sensor is located outside an optical axis of the lens system.
Kim teaches an image sensor in line with an optical axis of the lens system.  Driscoll Jr. teaches that you can substitute a single image sensor located at the optical axis of the lens system (figure 2A) for multiple image sensors located outside the optical axis of the lens system (figure 6A and 6B exhibits embodiments of multiple sensors located around and outside of the optical axis as disclosed at paragraph 63).  Because Driscoll Jr. teaches that each configuration can be substituted for the other, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one configuration for the other to achieve the predictable result of capturing an annular image.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein a detection of the central region of the image is omitted by the sensor system.
Kim teaches an image sensor in line with an optical axis of the lens system.  Driscoll Jr. teaches that you can substitute a single image sensor located at the optical axis of the lens system (figure 2A) for multiple image sensors located outside the optical axis of the lens system such that a central region including the optical axis is not captured (figure 6A and 6B exhibits embodiments of multiple sensors located around and outside of the optical axis as disclosed at paragraph 63, by not capturing the entire center area in which an image is not present, the multiple sensor configuration omits detection of the central region).  Because Driscoll Jr. teaches that each configuration can be substituted for the other, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one configuration for the other to achieve the predictable result of capturing an annular image.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the sensor system comprises multiple sensors combined to omit non-relevant image areas.
Kim teaches an image sensor in line with an optical axis of the lens system.  Driscoll Jr. teaches that you can substitute a single image sensor located at the optical axis of the lens system (figure 2A) for multiple image sensors located outside the optical axis of the lens system (figure 6A and 6B exhibits embodiments of multiple sensors located around and outside of the optical axis as disclosed at paragraph 63, by not capturing the entire center area and peripheral areas in which an image is not present the multiple sensor configuration omits non-relevant image areas as compared to a single sensor in which said image areas are captured even though they don’t have image data of the scene).  Because Driscoll Jr. teaches that each configuration can be substituted for the other, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one configuration for the other to achieve the predictable result of capturing an annular image.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to because the prior art of record fails to teach or suggest wherein the lens system is a deflecting lens stack including four concave-convex lenses arranged in series and wherein rays are transmitted only by outer regions of the deflecting lens stack such that diameters can be reduced from one lens to the next in the direction of the image plane, in combination with every element of claim 1 from which it is dependent.  The closest prior art of record, Kim in view of Templeton in view of Luxem and further in view of Iwaki teaches the system of claim 1, while Maezawa (United States Patent Application Publication 2019/0162941) teaches the use of a lens stack with two concave-convex lens (see figure 1A elements G1 and G2).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696